t c memo united_states tax_court pacific west financial insurance_company petitioner v commissioner of internal revenue respondent docket no 18486-07l filed date dennis l perez and jeff stone an officer for petitioner karen nicholson sommers for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this is a sec_6330 d appeal from respondent’s determinations to uphold the filing of a notice_of_federal_tax_lien and to collect by levy pacific west 1section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure financial insurance company’s pacific west unpaid employment_tax liability for the fourth quarter of these determinations were made in a notice_of_determination concerning collection action s under sec_6320 and or dated date the notice findings_of_fact some of the facts have been stipulated and are so found pacific west is a california corporation when the petition was filed pacific west’s principal_place_of_business was in anaheim hills california from the date it was organized and began conducting business in pacific west incurred various employment_tax liabilities that obligated it to file a form_941 employer’s quarterly federal tax_return for each calendar_quarter it has been in existence the controversy between the parties that has culminated in this proceeding has its origins in the very first form_941 pacific west filed in connection with the collection of employment_tax liabilities for periods that predate the period here in question respondent’s revenue_officer discovered that with the exception of the third quarter of every form_941 previously filed had been incorrectly prepared apparently pacific west’s then bookkeeper incorrectly combined income_tax and social_security 2pacific west also does business under the names of nations direct lending and insurance and nations direct inc withholdings with pacific west’s share of social_security_taxes on a single line of each form_941 there is no dispute that these components should not have been combined and should have been reported on separate lines on the form_941 the revenue_officer required pacific west to file a form 941c supporting statement to correct information for each form_941 incorrectly prepared and pacific west complied with the revenue officer’s demand typically each form 941c combined a request for abatement of a portion of the tax incorrectly shown and overstated on one line of the related form_941 with a report of an additional tax_liability that should have been shown elsewhere on the related form_941 for some quarters the request for abatement and increased tax_liability shown on a form 941c offset each other for some quarters the result was a net abatement overassessment for others the form 941c resulted in a net tax increase on or about date pacific west submitted a form 941c for the first three quarters of in order to correct the mistakes made on the form sec_941 previously filed for those quarters the form 941c on the form 941c pacific west requested an abatement of dollar_figure and reported an additional tax_liability of dollar_figure for the second quarter of the processing of the form 941c resulted in a net abatement of dollar_figure for the second quarter of the disputed abatement computed by an unexplained dollar_figure additional_assessment offset against the dollar_figure abatement request the additional dollar_figure tax_liability for the second quarter of reported on the form 941c was not assessed at the time the form was processed respondent’s records show that before the form 941c was filed pacific west’s employment_tax liability shown on the incorrectly filed form_941 for the second quarter of had been satisfied in fact overpaid by the periodic deposits credited against that liability respondent’s records also show that following the disputed abatement resulting from the form 941c there was an overpayment in the amount of the disputed abatement for that quarter and that overpayment was applied against pacific west’s employment_tax liabilities for periods dating back to the disputed abatement resulted in a discrepancy between pacific west’s total employment_tax liability for all quarters of that is dollar_figure an amount not in dispute and the lesser amount that respondent’s records show as having been assessed for those quarters this discrepancy was highlighted when the amount of the assessment for all quarters of was compared with information reported to the social_security administration the amount of this discrepancy ultimately resulted in a supplemental assessment made for the fourth quarter of pacific west does not challenge respondent’s right to have made that additional_assessment opinion the parties agree that pacific west’s total employment_tax liability for the four quarters of was dollar_figure they further agree that respondent appropriately and ultimately assessed that amount according to pacific west that liability which includes its liability for the period here in issue has been paid pacific west’s claim is a challenge to the existence or the amount of the underlying liability see 117_tc_127 116_tc_60 and we review de novo the extent of that liability see boyd v commissioner supra pincite landry v commissioner supra pincite had the payments deposits originally 3the social_security administration ssa and the internal_revenue_service irs have an agreement to exchange employment_tax data under combined annual wage reporting cawr the irs compares the total employment_tax liability reported to the ssa on a form w-3 transmittal of wage and tax statements to the total employment_tax liability reported to the irs when this reconciliation results in a discrepancy a cawr adjustment is appropriate and in the case of an underpayment an additional_assessment is made on the last available quarter of the relevant tax_year 4for a detailed discussion on this manner of assessment see in re howard indus inc bankr bankr s d ohio and internal_revenue_manual pt date applied against pacific west’s employment_tax liability for the second quarter of not been reapplied its claim for the most part would be well made but those payments were reapplied and we turn our attention to respondent’s right to have done so simple math discloses the consequences of respondent’s application or reapplication of certain employment_tax deposits made during to quarters dating back to pacific west’s employment_tax liability has been underpaid in an amount equal to the reapplied deposits and that underpayment has given rise to various penalties and interest now in dispute the commissioner of course has broad authority to apply undesignated payments to a taxpayer’s outstanding tax_liabilities revproc_2002_26 sec_3 2002_1_cb_746 furthermore in lieu of refunding to the taxpayer taxes overpaid for one period the commissioner may credit that overpayment against the taxpayer’s outstanding liabilities for other periods sec_6402 sec_6512 5the record does not disclose how the reapplied deposits were made or whether when made they were designated to be applied to any particular quarter arguments contained in pacific west’s brief proceed as though the reapplied payments were designated to be applied to the second quarter of the record contains no support for this assertion we recognize that otherwise undesignated payments made with a return may be treated as a designation to be applied against the tax_liability shown on that return 263_f2d_885 3d cir hayes v commissioner tcmemo_2005_57 baimbridge v united continued pacific west does not challenge respondent’s general authority to reapply tax_payments from one period to another instead relying upon the language of sec_6404 pacific west argues that none of the situations that allow for an abatement apply to the second quarter of see sec_6404 and according to pacific west respondent had no authority to make the disputed abatement and therefore according to pacific west there was no overpayment for that period that would allow for respondent’s reapplication of the deposits originally applied to that quarter pacific west further argues that it had no outstanding employment_tax liabilities for some or many of the periods to which the overpayment was applied pacific west’s argument regarding respondent’s authority to have made the disputed abatement however fails to take into account the consequence of the form 941c on that document pacific west requests an abatement of dollar_figure the requested abatement is offset by a supplemental assessment of dollar_figure this supplemental assessment although not explained is apparently based upon items reported on the form 941c netting the supplemental assessment against the request for continued states 335_fsupp2d_1084 s d cal but the reapplied deposits were not made with a return nevertheless it seems clear that pacific west intended even if it did not so designate that the reapplied deposits be credited towards its employment_tax liability for the second quarter of and as noted that is how respondent originally treated those deposits abatement reported on the form 941c results in an abatement of dollar_figure this is the amount shown on respondent’s records to have been an overpayment for the second quarter of and applied to pacific west’s employment_tax liabilities for previous quarters and this is the abatement that pacific west argues respondent had no authority to make pacific west is hardly in a position to complain that respondent had no authority to make the disputed abatement when that abatement was made in response to its own request even if respondent’s authority to abate is limited as pacific west suggests that authority has not been exceeded in this case the processing of the form 941c resulted in the disputed abatement arguably at the time that form was processed an additional_assessment could have been made that would have reduced or completely offset the disputed abatement but for reasons not explained that did not occur instead the application of routine supplemental assessment procedures resulted in an additional_amount being assessed for a later quarter several months after that event to the extent that the period between the abatement and the supplemental assessment generated an overpayment for the second quarter of respondent was free to apply that overpayment to pacific west’s outstanding employment_tax liabilities for other quarters we note that for some of those other quarters pacific west’s claims for abatement or refund are pending because our jurisdiction over pacific west’s employment_tax liabilities for those other quarters is limited see 125_tc_14 and because the record in this case would hardly allow for an informed examination of the extent of pacific west’s employment_tax liabilities for those other quarters we think it best that pacific west pursue whatever remedies the pending claims for abatement or refund might allow as best we can determine from the record a portion of the underlying liability here in dispute is attributable to the imposition of a sec_6656 penalty the penalty apparently was imposed on account of pacific west’s failure to have made sufficient deposits to satisfy its after-the-fact determined employment_tax liability for the fourth quarter of sec_6656 imposes a penalty upon any taxpayer who fails to make certain tax deposits in a designated manner by prescribed dates unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 121_tc_89 affd 425_f3d_1203 9th cir proceeding as though respondent had met his burden of production with respect to the imposition of the sec_6656 penalty see sec_7491 the unusual and at least partially unexplained manner in which pacific west’s employment_tax liability for that period has evolved provides sufficient basis to reject upon the ground of reasonable_cause the imposition of a sec_6656 penalty the portion of the underlying liability attributable to a sec_6656 penalty is to be abated and it follows that respondent may not proceed with collection of that amount otherwise pacific west does not suggest that in any other manner respondent has failed to comply with the requirements of sec_6320 and or from our review of the record we are satisfied that respondent has satisfied those requirements except as relates to the portion of the underlying liability attributable to the sec_6656 penalty respondent may proceed with collection as determined in the notice to reflect the foregoing and to show pacific west’s outstanding employment_tax liability for the relevant period decision will be entered under rule
